Citation Nr: 0939431	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to October 4, 2004, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran apparently served on active duty from January 
1964 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the RO in Phoenix, 
Arizona that granted service connection and a noncompensable 
rating for bilateral hearing loss, effective October 4, 2004.  
In a November 2005 rating decision, the RO granted a 30 
percent rating for bilateral hearing loss, effective October 
4, 2004.  The Veteran appealed for an earlier effective date.  


FINDINGS OF FACT

1.  The Veteran has never filed a claim for service 
connection for bilateral hearing loss.

2.  The Veteran's initial claim for service connection for 
any disability was received on October 4, 2004, more than one 
year following his separation from service, when he submitted 
a claim for service connection for prostate cancer.

3.  By rating action dated in January 2005, the RO granted 
service connection for bilateral hearing loss.  The grant of 
service connection was effective October 4, 2004.


CONCLUSION OF LAW

Service connection for bilateral hearing loss may be no 
earlier than October 4, 2004, the date of VA receipt of the 
initial claim.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2004, but this letter pertained only 
to his claim for service connection for prostate cancer, as 
he did not claim service connection for bilateral hearing 
loss in October 2004.  The RO sua sponte granted service 
connection for bilateral hearing loss in January 2005, based 
on the evidence of record.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Moreover, in this case, notice is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Moreover, the record shows that 
the appellant was represented by a state Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Hence, the Board finds that the Veteran is not prejudiced by 
a decision on the claim at this time.

Analysis

The law provides that the effective date for service 
connection is the day following separation from active duty, 
or the day entitlement arose, if the claim is filed within 
the year after active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A claim is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p);  see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have an intent to file a claim for VA 
benefits).

The facts in this case are not in dispute.  The Veteran's 
original Application for Compensation and/or Pension (VA form 
21-526) was received on October 4, 2004.  On this form, the 
Veteran indicated that he had never filed a claim with VA, 
and he submitted a claim for service connection for prostate 
cancer only.  He did not claim service connection for 
bilateral hearing loss.  Upon review of his claim for service 
connection for prostate cancer, the RO noted that his service 
treatment records revealed bilateral hearing loss.  
Therefore, the RO adjudicated that issue as well as the issue 
of prostate cancer in its January 2005 decision.  In awarding 
service connection for both disabilities, the RO assigned an 
effective date for both disabilities based on the date of 
receipt of the original claim for service connection, that 
is, October 4, 2004.  The Veteran does not contend and the 
evidence does not show that he filed a claim for service 
connection for bilateral hearing loss prior to that date.  In 
a November 2005 rating decision, the RO increased the 
disability rating for hearing loss to 30 percent, effective 
October 4, 2004.  

The Board acknowledges that the Veteran's service treatment 
records reflect hearing loss, and that he has submitted 
private audiograms from his employer that show a bilateral 
hearing loss as early as 2001.  

The Veteran argues that an earlier effective date is 
warranted.  Although the Veteran's representative 
characterized the issue as a claim for an earlier effective 
date for the assignment of the 30 percent rating, the Board 
points out that the 30 percent rating was made effective the 
date of the grant of service connection.  An effective date 
for an increased rating cannot precede the effective date of 
the grant of service connection for the disability in 
question.  The arguments advanced by the Veteran and his 
representative essentially address the effective date of 
service connection.  The Veteran asserts that neither the Air 
Force nor VA informed him that he could file a claim for 
benefits, and that he had experienced problems with his 
hearing since military service.  In a February 2005 letter, 
the Veteran stated that he did not recall being told that he 
had hearing loss at his separation physical examination in 
1972.  In January 2006, he related that he first learned in 
January 2005 that he had bilateral hearing loss at the time 
of his 1972 separation examination.  He said Air Force 
officials did not tell him he had bilateral hearing loss.  He 
stated, "I didn't file a service connected claim for hearing 
loss then because I didn't know these benefits existed, nor 
did I know the seriousness of my condition."  He asserts 
that since he had a hearing loss disability at the time of 
his separation medical examination, he is entitled to an 
effective date of March 1972.


More recently, he contends that in 1972, he applied for and 
received VA dental treatment, shortly after separation from 
service, and that such application should be construed as a 
claim for service connection for bilateral hearing loss.  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute informal claims for service connection.  38 C.F.R. 
§ 3.157; Sears v. Principi, 16 Vet. App. 244 (2002). While 
the VA should broadly interpret submissions from a Veteran, 
it is not required to conjure up claims not specifically 
raised.  Brannon v. West, 12 Vet. App. 32 (1998).

The mere presence of medical evidence does not establish 
intent on the part of the Veteran to seek service connection 
for a condition.  See Brannon, supra; Lalonde, supra (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment does not establish a claim, 
to include an informal claim, for compensation.

Review of the record does not indicate the Veteran filed a 
compensation claim for bilateral hearing loss prior to 
October 4, 2004.

As for the Veteran's contentions that he was not told upon 
separation that he had bilateral hearing loss and was not 
told that he could file a claim for service connection for 
bilateral hearing loss, that argument, seeking in effect an 
equitable tolling, fails to alter the rules on effective 
dates for service connection.  Andrews v. Principi, 16 Vet. 
App. 309 (2002).  As for his having allegedly filed a claim 
seeking dental treatment in 1972, his claims file does not 
reflect such a claim and there is no indication that the VA 
ever received it; and it is the date of VA receipt of a claim 
that governs the effective date of service connection.  The 
Board notes that the claims folder does contain some earlier 
correspondence from the Veteran, but such concerns unrelated 
matters.  In any event, the Veteran himself admits that he 
never filed a claim for service connection for bilateral 
hearing loss, and apparently did not know he had it until 
years after service.

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for bilateral 
hearing loss until October 4, 2004, and as this was more than 
a year after service, service connection may be no earlier 
than October 4, 2004, the date of VA receipt of the claim.  
The Board concludes that there is no entitlement to an 
earlier effective date for an award of service connection.  
The law, not the evidence, governs the outcome of this case, 
and as a matter of law, the claim must be denied.  Sabonis v 
Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date for an award of service connection for 
bilateral hearing loss, prior to October 4, 2004, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


